In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00168-CV


                             DAVID V. GOSS, APPELLANT

                                           V.

                             NICHOLAS BELL, APPELLEE

                            On Appeal from the 97th District Court
                                  Montague County, Texas
          Trial Court No. 2014-0113M-CV, Honorable Jack A. McGaughey, Presiding

                                    August 29, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant David V. Goss and appellee Nicholas Bell filed a joint motion on July 1,

2014, requesting we remand the case to the trial court to effect the terms of a

settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(C). By order of July 11, we

abated the appeal and remanded the case to the trial court for the purpose requested.

We established September 3, 2014, as the deadline for the parties to complete all

necessary matters in the trial court and seek dismissal of the appeal or jointly report to

this court.
      On August 27, counsel for Goss filed a letter stating the case was “fully resolved”

in the trial court. Counsel requested we dismiss the appeal and tax Goss with appellate

costs. Enclosed with the letter was a copy of an agreed final judgment in the underlying

case signed by the trial court on August 14. We have treated counsel’s letter as a

motion for voluntary dismissal. See TEX. R. APP. P. 42.1(a)(1).


      As no decision of the court has been delivered to date we reinstate the appeal,

dissolve the abatement, and grant Goss’s motion to dismiss. The appeal is dismissed.

No motion for rehearing will be entertained and our mandate will issue forthwith. See

TEX. R. APP. P. 42.1(a)(1). As requested, appellate costs are taxed against Goss.




                                                James T. Campbell
                                                    Justice




                                            2